Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 20,
2014, by and among F & M Bank Corp., a Virginia corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
 
B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, that aggregate number of shares of the Company’s common stock, par
value $5.00 per share (the “Common Stock”), set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers shall be 774,231 shares of Common Stock and shall be collectively
referred to herein as the “Shares”).
 
C.           The Company has engaged FIG Partners, L.L.C. and Compass Point
Research & Trading, LLC as its exclusive placement agents (collectively, the
“Placement Agents”) for the offering of the Shares.
 
D.           As soon as practicable following the consummation of the
transactions contemplated by this Agreement, the Company intends to commence a
public offering of up to $10.0 million, with the ability to increase the
offering by up to $2.0 million for an aggregate of up to $12.0 million, of
mandatorily convertible preferred stock to facilitate the redemption, repurchase
or exchange of its existing subordinated debt.  The parties hereto understand
and agree that the Company’s intent to conduct such offering is a material
factor in each Purchaser’s decision to purchase Shares hereunder, but that there
can be no assurance that such offering will be successful or that the Company
will be able to redeem or repurchase any existing subordinated debt.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or, to the Company’s
Knowledge, investigation pending or threatened in writing against the Company,
any Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person.
 
“Agency” has the meaning set forth in Section 3.1(rr).
 
“Agreement” has the meaning set forth in the Preamble.
 

 
 

--------------------------------------------------------------------------------

 

“Articles of Incorporation” means the Articles of Incorporation of the Company
and all amendments thereto, as the same may be amended from time to time.
 
“Bank” means Farmers & Merchants Bank.
 
“BHC Act” has the meaning set forth on Section 3.1(b).
 
“BHC Act Control” has the meaning set forth in Section 3.1(vv).
 
“Burdensome Condition” has the meaning set forth in Section 5.1(j).
 
 “Business Day” means a day, other than a Saturday or Sunday, on which banks in
Virginia are open for the general transaction of business.
 
“Buy-In” has the meaning set forth in Section 4.1(e).
 
“Bylaws” means the Bylaws of the Company and all amendments thereto, as the same
may be amended from time to time.
 
“CIBC Act” means the Change in Bank Control Act.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Code” has the meaning set forth in Section 3.1(pp).
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means the law firm of Williams Mullen.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company Party” has the meaning set forth in Section 4.8(c).
 
“Company Reports” has the meaning set forth in Section 3.1(kk).
 
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company.
 
“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“CRA” has the meaning set forth in Section 3.1(mm).
 
“De Minimis Claim” has the meaning set forth in Section 4.8(b).
 

 
2

--------------------------------------------------------------------------------

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disqualification Events” has the meaning set forth in Section 3.1(ww).
 
“DTC” means The Depository Trust Company.
 
“Environmental Laws” has the meaning set forth in Section 3.1(l).
 
“ERISA” has the meaning set forth in Section 3.1(pp).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Federal Reserve” has the meaning set forth in Section 3.1(kk).
 
“GAAP” means United States generally accepted accounting principles, as applied
by the Company.
 
“Indemnified Person” has the meaning set forth in Section 4.8(e).
 
“Indemnifying Person” has the meaning set forth in Section 4.8(e).
 
“Insurer” has the meaning set forth in Section 3.1(rr).
 
“Intellectual Property” has the meaning set forth in Section 3.1(r).
 
“Legend Removal Date” has the meaning set forth in Section 4.1(c).
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Loan Investor” has the meaning set forth in Section 3.1(rr).
 
“Losses” has the meaning set forth in Section 4.8(a).
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business, condition (financial or otherwise) or prospects of the Company and the
Subsidiaries, taken as a whole, or (iii) any adverse impairment to the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.
 
“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation
S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(p).
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(ii).
 
“OFAC” has the meaning set forth in Section 3.1(hh).
 
“Outside Date” means the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
 

 
3

--------------------------------------------------------------------------------

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agents” has the meaning set forth in the Recitals.
 
“Press Release” has the meaning set forth in Section 4.6.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and/or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTC Markets Group Inc. OTCQB tier.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or overtly threatened.
 
“Purchase Price” means $16.50 per Share.
 
“Purchaser” and “Purchasers” have the meanings set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.8(a).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(iv).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shares” has the meaning set forth in the Recitals.
 
“Solicitor” has the meaning set forth in Section 3.1(ww).
 
“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).
 
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount).”
 
“Subsidiary” means the Bank and any other entity in which the Company, directly
or indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company.
 
“Threshold Amount” has the meaning set forth in Section 4.8(b).
 

 
4

--------------------------------------------------------------------------------

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market or (ii) if the Common Stock is not listed
on a Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by OTC Markets Group
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i) and (ii) hereof, then Trading Day shall
mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or the applicable OTC Markets Group Inc. tier on which the Common Stock
is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Schedules and Exhibits
attached hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.
 
“U.S. Sanctions Laws” has the meaning set forth in Section 3.2(p).
 
“Virginia BFI” has the meaning set forth in Section 3.1(b).
 
“Virginia Courts” means the state and federal courts sitting in the Commonwealth
of Virginia.
 
ARTICLE II
PURCHASE AND SALE
 
2.1.           Closing.
 
(a)           Purchase of Shares.  Subject to the terms and conditions set forth
in this Agreement, at the Closing the Company shall issue and sell to each
Purchaser, and each Purchaser shall, severally and not jointly, purchase from
the Company, the number of Shares set forth below such Purchaser’s name on the
signature page of this Agreement at a per Share price equal to the Purchase
Price.
 
(b)           Closing.  The Closing of the purchase and sale of the Shares shall
take place at the offices of Williams Mullen, 200 S. 10th Street, Richmond,
Virginia 23219 on the Closing Date or at such other locations or remotely by
electronic mail, facsimile transmission or other electronic means as the parties
may mutually agree.
 
(c)           Form of Payment.  Unless otherwise agreed to by the Company and a
Purchaser (as to itself only), on the Closing Date, (1) the Company shall
deliver to each Purchaser (or its designated custodian per its delivery
instructions) one or more stock certificates (if physical certificates are
required by the Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within two (2)
Business Days of the Closing Date), evidencing the number of Shares set forth on
such Purchaser’s signature page to this Agreement (or, if the Company and such
Purchaser agree, the Company shall cause to be made a book-entry record through
the facilities of DTC representing the Shares registered in the name of such
Purchaser or as otherwise set forth on the Stock Certificate Questionnaire
included as Exhibit A-2 hereto) and (2) upon receipt thereof, each Purchaser
shall wire its Subscription Amount, in United States dollars and in immediately
available funds, in accordance with the Company’s written wire transfer
instructions. For purposes of clarity, any Purchaser advised by Wellington
Management Company, LLP shall not be required to wire its Subscription Amount
until it (or its designated custodian per its delivery instructions) confirms
receipt of its Shares.
 
2.2.           Closing Deliveries.
 
(a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):
 

 
5

--------------------------------------------------------------------------------

 

(i)           this Agreement, duly executed by the Company;
 
(ii)           one or more stock certificates (if physical certificates are
required by the Purchaser to be held immediately prior to Closing; if not, then
facsimile or “.pdf” copies of such certificates shall suffice for purposes of
Closing with the original stock certificates to be delivered within two (2)
Business Days of the Closing Date), evidencing the Shares subscribed for by such
Purchaser hereunder, registered in the name of such Purchaser or as otherwise
set forth on such Purchaser’s Stock Certificate Questionnaire included as
Exhibit A-2 hereto (the “Stock Certificates”) (or, if the Company and such
Purchaser agree, the Company shall cause to be made a book-entry record through
the facilities of DTC representing the Shares registered in the name of such
Purchaser or as otherwise set forth on such Stock Certificate Questionnaire);
 
(iii)           a legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit B, executed by such counsel and
addressed to the Purchasers;
 
(iv)           a certificate of the Secretary of the Company, in the form
attached hereto as Exhibit C (the “Secretary’s Certificate”), dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the Articles of
Incorporation and Bylaws of the Company and (c) certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company;
 
(v)           a certificate of the Chief Executive Officer or Chief
Administrative Officer of the Company, in the form attached hereto as Exhibit D,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1(a) and 5.1(b); and
 
(vi)           a Certificate of Good Standing for the Company from the Clerk of
the State Corporation Commission of the Commonwealth of Virginia as of a recent
date.
 
(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)           this Agreement, duly executed by such Purchaser;
 
(ii)           its Subscription Amount, in United States dollars and in
immediately available funds, by wire transfer in accordance with the Company’s
written instructions;
 
(iii)           a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and Stock Certificate
Questionnaire in the forms attached hereto as Exhibits A-1 and A-2,
respectively.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Company.  The Company
hereby represents and warrants as of the date hereof and as of the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date), to each of the Purchasers that:
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
except as set forth in Exhibit 21 to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2012, as filed with the Commission on March 29,
2013.  The Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.
 

 
6

--------------------------------------------------------------------------------

 

(b)           Organization and Qualification.  The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not be expected to have a Material Adverse
Effect.  The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (“BHC Act”).  The Bank is the Company’s
only Subsidiary depository institution. The Bank holds the requisite authority
from the Virginia Bureau of Financial Institutions (the “Virginia BFI”) to do
business as a state-chartered banking corporation under the laws of the
Commonwealth of Virginia.  The Bank is a member of the Federal Reserve System
and the deposit accounts of the Bank are insured up to applicable limits by the
FDIC, and all premiums and assessments required to be paid in connection
therewith have been paid when due.  The Company has conducted its business in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.
 
(c)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Shares in accordance with the terms
hereof.  The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its board of directors or its stockholders in connection
therewith.  Each of the Transaction Documents to which it is a party has been
(or upon delivery will have been) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable
law.  There are no stockholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
stockholders.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company or any Subsidiary, (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
receipt of the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and the rules and regulations
thereunder, assuming, without investigation, the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including the Principal Trading Market), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and
(iii) such as would not have or reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 

 
7

--------------------------------------------------------------------------------

 

(e)           Filings, Consents and Approvals.  Neither the Company nor any of
its Subsidiaries is required to obtain any material consent, waiver,
authorization or order of, give any material notice to, or make any material
filing or registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including the Principal
Trading Market) or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents (including, without
limitation, the issuance of the Shares), other than (i) filings required by
applicable state securities laws, (ii) the filing of a Notice of Exempt Offering
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (iii) the filings required in accordance with Section 4.6 of this Agreement
and (iv) those that have been made or obtained prior to the date of this
Agreement (collectively, the “Required Approvals”).
 
(f)           Issuance of the Shares.  The issuance of the Shares has been duly
authorized and the Shares, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights.  Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth on
Schedule 3.1(g).  All of the outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and non-assessable, have been
issued in compliance in all material respects with all applicable federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase any capital stock of the Company.  Except as specified in the SEC
Reports: (i) no shares of the Company’s outstanding capital stock are subject to
preemptive rights or any other similar rights; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (v) there are no outstanding securities
or instruments of the Company that contain any redemption or similar provisions,
and there are no contracts, commitments, understandings or arrangements by which
the Company is or may become bound to redeem a security of the Company or any of
its Subsidiaries; (vi) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(vii) neither the Company nor any of its Subsidiaries has any liabilities or
obligations required to be disclosed in the SEC Reports but not so disclosed in
the SEC Reports, which, individually or in the aggregate, will have or would
reasonably be expected to have a Material Adverse Effect.  There are no
securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.
 
(h)           SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the twelve (12) months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement (including the Schedules hereto) and the
Investor Presentation dated January 2014 furnished to the Purchasers in
connection with the offering of the Shares, the “Disclosure Materials”), on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective filing dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 

 
8

--------------------------------------------------------------------------------

 

(i)           Financial Statements.  The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.
 
(j)           Tax Matters.  The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.
 
(k)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or stock purchase plans or equity based plans disclosed in the SEC Reports,
(vi) there has not been any material change or amendment to, or any waiver of
any material right by the Company under, any Material Contract under which the
Company or any of its Subsidiaries is bound or subject, and (vii) to the
Company’s Knowledge, there has not been a material increase in the aggregate
dollar amount of: (A) the Bank’s nonperforming loans (including nonaccrual loans
and loans 90 days or more past due and still accruing interest) or (B) the
reserves or allowances established on the Company's or Bank's financial
statements with respect thereto.  Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.
 
(l)           Environmental Matters.  Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) owns
or operates any real property contaminated with any substance that is in
violation of any Environmental Laws, (iii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, or (iv) is subject to any
claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
 
(m)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Shares or (ii) except as disclosed in the SEC
Reports, is reasonably likely to have a Material Adverse Effect, individually or
in the
 

 
9

--------------------------------------------------------------------------------

 

aggregate, if there were an unfavorable decision.  Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.  There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
 
(n)           Employment Matters.  No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Subsidiary which would have or reasonably be expected to have a Material
Adverse Effect.  None of the Company’s or Subsidiaries’ employees is a member of
a union that relates to such employee’s relationship with the Company or
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good.  To the Company’s Knowledge,
no executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters.  The Company is in compliance with all United
States federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
(o)           Compliance.  Neither the Company nor any of its Subsidiaries
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its Subsidiaries under), nor has the Company or
any of its Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any Material Contract (whether or not such
default or violation has been waived), (ii) is in violation of any order of
which the Company has been made aware in writing of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (iii) is in violation of, or in receipt of written notice that it is
in violation of, any statute, rule, regulation, policy or guideline or order of
any governmental authority, self-regulatory organization (including the
Principal Trading Market) applicable to the Company or any of its Subsidiaries,
or which would have the effect of revoking or limiting FDIC deposit insurance,
except in each case as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
(p)           Regulatory Permits.  The Company and each of its Subsidiaries
possess  all certificates, authorizations, consents and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as currently conducted and as described in
the SEC Reports, except where the failure to possess such certificates,
authorizations, consents or permits, individually or in the aggregate, has not
and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect (“Material Permits”), and (i) neither the Company nor
any of its Subsidiaries has received any notice in writing of proceedings
relating to the revocation or material adverse modification of any such Material
Permits and (ii) the Company is unaware of any facts or circumstances that would
give rise to the revocation or material adverse modification of any Material
Permits.
 
(q)           Title to Assets.  The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries.
 

 
10

--------------------------------------------------------------------------------

 

(r)           Patents and Trademarks.  The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted as disclosed in the
SEC Reports except where the failure to own, possess, license or have such
rights would not have or reasonably be expected to have a Material Adverse
Effect.  Except as set forth in the SEC Reports and except where such violations
or infringements would not have or reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (a) neither the
Company nor any Subsidiary has received any notice of infringement or
misappropriation of, or any conflict with, the rights of third parties to any
such Intellectual Property; (b) to the Company’s Knowledge, there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or, to the Company’s Knowledge, threatened Proceeding by others
challenging the Company’s and/or its Subsidiaries’ rights in or to any such
Intellectual Property; (d) there is no pending or, to the Company’s Knowledge,
threatened Proceeding by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no pending or, to the Company’s
Knowledge, threatened Proceeding by others that the Company and/or any
Subsidiary infringes or otherwise violates any patent, trademark, copyright,
trade secret or other proprietary rights of others.
 
(s)           Insurance.  The Company and each of the Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are
engaged.  All premiums due and payable under all such policies and bonds have
been timely paid, and the Company and its Subsidiaries are in material
compliance with the terms of such policies and bonds.  Neither the Company nor
any of its Subsidiaries has received any notice of cancellation of any such
insurance, nor, to the Company’s Knowledge, will it or any Subsidiary be unable
to renew their respective existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would be materially higher than their
existing insurance coverage.
 
(t)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports and other than the grant of stock options or other equity
awards that are not individually or in the aggregate material in amount, none of
the officers or directors of the Company and, to the Company’s Knowledge, none
of the employees of the Company, is presently a party to any transaction with
the Company or to a presently contemplated transaction (other than for services
as employees, officers and directors or loans in the ordinary course of the
Bank’s business) that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.
 
(u)           Internal Control Over Financial Reporting.  Except as set forth in
the SEC Reports, the Company maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective.
 
(v)           Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it.  Except as disclosed in the SEC Reports, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) and 15d-15(e) under the Exchange Act), and such disclosure
controls and procedures were evaluated by management of the Company and were
determined to be effective as of September 30, 2013, and since the date of such
evaluation, there has been no significant changes in the disclosure controls and
procedures that are reasonably likely to materially adversely affect such
disclosure controls and procedures.
 
(w)           Certain Fees.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agents with
respect to the offer and sale of the Shares (which placement agent fees are
being paid by the Company and are set forth on Schedule 3.1(w)) and the intended
public offering of mandatorily convertible preferred stock.
 

 
11

--------------------------------------------------------------------------------

 

(x)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Shares by the Company to the Purchasers under the
Transaction Documents.  The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the Principal Trading Market.
 
(y)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.
 
(z)           No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Shares as contemplated hereby.
 
(aa)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any written notification that the
Commission is contemplating terminating such registration.  The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing, maintenance or
eligibility requirements of such Trading Market.  The Company is, and has no
reason  to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing, maintenance or eligibility
requirements for continued quotation of the Common Stock on the Principal
Trading Market.
 
(bb)           Investment Company.  Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(cc)           Unlawful Payments.  Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries: (a) directly or
indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to foreign or domestic
political activity; (b) made any direct or indirect unlawful payments to any
foreign or domestic governmental officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds; (c) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or (d) made
any other unlawful bribe, rebate, payoff, influence payment, kickback or other
material unlawful payment to any foreign or domestic government official or
employee.
 
(dd)           Application of Takeover Protections; Rights Agreements.  The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.  The Company and its board of directors have taken all
necessary action, if any, in order to render inapplicable, with respect to the
transactions contemplated by this Agreement, any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation or other organizational documents or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Shares and any Purchaser’s ownership of the Shares.
 
(ee)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Reports and is not so disclosed.
 

 
12

--------------------------------------------------------------------------------

 

(ff)           Acknowledgment Regarding Purchasers’ Purchase of Shares.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares.
 
(gg)           Absence of Manipulation.  The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares.
 
(hh)           OFAC.  Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
United States sanctions administered by the Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”); and the Company will not
knowingly, directly or indirectly, use the proceeds of the sale of the Shares
towards any sales or operations in any country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.
 
(ii)           Money Laundering Laws.  The operations of each of the Company and
any Subsidiary are, and have been conducted at all times, in compliance in all
material respects with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Money Laundering Laws”) and
to the Company’s Knowledge, no action, suit or proceeding by or before any court
or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or threatened.
 
(jj)           No Additional Agreements.  The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
or other Person to purchase Shares or other shares of Common Stock (other than
pursuant to employee stock options disclosed on Schedule 3.1(g)) on terms more
favorable to such Person than as set forth herein.
 
(kk)           Reports, Registrations and Statements.  Since December 31, 2009,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), the FDIC, the Virginia BFI, and any other applicable federal
or state securities or banking authorities, including, without limitation, all
financial statements and financial information required to be filed by it under
the Federal Deposit Insurance Act and the BHC Act.  All such reports and
statements filed with any such regulatory body or authority are collectively
referred to herein as the “Company Reports.” All such Company Reports were filed
on a timely basis or the Company or the applicable Subsidiary, as applicable,
received a valid extension of such time of filing and has filed any such Company
Reports prior to the expiration of any such extension.  As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Federal Reserve, the FDIC, the Virginia BFI
and any other applicable foreign, federal or state securities or banking
authorities, as the case may be.
 
(ll)           Bank Regulatory Capitalization.  As of December 31, 2013, the
Bank met or exceeded the standards necessary to be considered “well capitalized”
under the FDIC’s regulatory framework for prompt corrective action.
 
(mm)           Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations.  Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2011, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business, its liquidity and
funding policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls or its
 

 
13

--------------------------------------------------------------------------------

 

management (each item in this sentence, a “Regulatory Agreement”), nor has the
Company or any Subsidiary been advised in writing since December 31, 2011 by any
governmental entity that it intends to issue, initiate, order, or request any
such Regulatory Agreement.
 
To the Company’s Knowledge, there are no facts and circumstances, and has no
reason to believe that any facts or circumstances exist, that would cause the
Bank: (i) to be deemed not to be in satisfactory compliance with the Community
Reinvestment Act of 1977 (the “CRA”) and the regulations promulgated thereunder
or to be assigned a CRA rating by federal or state banking regulators of lower
than “satisfactory;” (ii) to be deemed to be operating in violation, in any
material respect, of the Bank Secrecy Act of 1970 (or otherwise known as the
“Currency and Foreign Transactions Reporting Act”), the USA Patriot Act (or
otherwise known as “Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001”), any order
issued with respect to anti-money laundering by OFAC, or any other Money
Laundering Laws; or (iii) to be deemed not to be in satisfactory compliance, in
any material respect, with all applicable privacy of customer information
requirements contained in any applicable federal and state privacy laws and
regulations as well as the provisions of all information security programs
adopted by the Subsidiaries.
 
(nn)           No General Solicitation or General Advertising.  Neither the
Company nor any Person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Shares.
 
(oo)           Risk Management Instruments.  Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2012,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Company Subsidiaries,
enforceable in accordance with its terms.  Neither the Company nor the Company
Subsidiaries, nor, to the Company’s Knowledge, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.
 
(pp)           ERISA.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company would have any liability that would reasonably be
expected to have a Material Adverse Effect; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan;” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”) that would reasonably be
expected to have a Material Adverse Effect; and each “Pension Plan” for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, to the Company’s Knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.
 
(qq)           Shell Company Status.  The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).
 
(rr)           Mortgage Banking Business.  Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:
 
(i)           The Company and each of its Subsidiaries has complied with, and
all documentation in connection with the origination, processing, underwriting
and credit approval of any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries satisfied, (A) all applicable federal,
state and local laws, rules and regulations with respect to the origination,
insuring, purchase, sale, pooling, servicing, subservicing, or filing of claims
in connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
 

 
14

--------------------------------------------------------------------------------

 

obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer, (C)
the applicable rules, regulations, guidelines, handbooks and other requirements
of any Agency, Loan Investor or Insurer and (D) the terms and provisions of any
mortgage or other collateral documents and other loan documents with respect to
each mortgage loan; and
 
(ii)           No Agency, Loan Investor or Insurer has (A) claimed in writing
that the Company or any of its Subsidiaries has violated or has not complied
with the applicable underwriting standards with respect to mortgage loans sold
by the Company or any of its Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (B) imposed
in writing restrictions on the activities (including commitment authority) of
the Company or any of its Subsidiaries or (C) indicated in writing to the
Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor loan quality or concern with respect to the Company’s or any
of its Subsidiaries’ compliance with laws,
 
For purposes of this Section 3.1(rr):  (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.
 
(ss)           Disclosure.  The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided, and it has not authorized the Placement Agents to provide, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes or could reasonably be expected to constitute material,
non-public information except insofar as the existence, provisions and terms of
the Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.6 hereof. The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company.
 
(tt)           Nonperforming Assets.  To the Company’s Knowledge, except as
disclosed in the SEC Reports, Company believes that the amount of reserves and
allowances for loan and lease losses and other nonperforming assets established
on the Company’s and Bank’s financial statements is adequate and such belief is
reasonable under all the facts and circumstances known to the Company and Bank.
 
(uu)           Change in Control.  The issuance of the Shares to the Purchasers
as contemplated by this Agreement will not trigger any rights under any “change
of control” provision in any of the agreements to which the Company or any of
its Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
 
(vv)           Common Control.  The Company is not and, after giving effect to
the offering and sale of the Shares and assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, will not be
under the control (as defined in the BHC Act and the Federal Reserve’s
Regulation Y (12 CFR Part 225) (“BHC Act Control”) of any company (as defined in
the BHC Act and the Federal Reserve’s Regulation Y).  The Company is not in BHC
Act Control of any federally insured depository institution other than the
Bank.  The Bank is not under the BHC Act Control of any company (as defined in
the BHC Act and the Federal Reserve’s Regulation
 

 
15

--------------------------------------------------------------------------------

 

Y) other than Company.  Neither the Company nor the Bank controls, in the
aggregate, more than five percent of the outstanding voting class, directly or
indirectly, of any federally insured depository institution.  The Bank is not
subject to the liability of any commonly controlled depository institution
pursuant to Section 5(e) of the Federal Deposit Insurance Act (12 U.S.C. §
1815(e)).
 
(ww)           No “Bad Actor” Disqualification.  The Company has exercised
reasonable care, in accordance with Commission rules and guidance, and has
conducted a factual inquiry including the procurement of relevant questionnaires
from each Covered Person (as defined below) or other means, the nature and scope
of which reflect reasonable care under the relevant facts and circumstances, to
determine whether any Covered Person (as defined below) is subject to any of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To the Company’s knowledge, after
conducting such sufficiently diligent factual inquiries, no Covered Person is
subject to a Disqualification Event, except for a Disqualification Event covered
by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including the Company; any predecessor or
affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Securities; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Shares (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the offering of any Solicitor or
general partner or managing member of any Solicitor.
 
3.2.           Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  If such Purchaser is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership,
limited liability company or other power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.  If such
Purchaser is an entity, the execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or, if such Purchaser is not a
corporation, such partnership, limited liability company or other applicable
like action, on the part of such Purchaser.  If such Purchaser is not an entity,
such Purchaser has all requisite capacity to enter into and consummate the
transactions contemplated hereby, and no further consent or authorization is
required by the Purchaser in connection with the execution, delivery and
performance by such Purchaser of the transactions contemplated by this
Agreement.  This Agreement has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
such Purchaser in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(b)           No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 

 
16

--------------------------------------------------------------------------------

 

(c)           Investment Intent.  Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.  Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.  Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares (or any securities which are derivatives
thereof) to or through any Person.
 
(d)           Purchaser Status.  At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act and, with respect to a Purchaser
whose principal business address is in New York, at the date hereof it is an
“institutional investor” as described in the Accredited Investor/Institutional
Investor Questionnaire.  Such Purchaser has provided the information in the
Accredited Investor/Institutional Investor Questionnaire attached hereto as
Exhibit A-1, and the information contained therein is complete and accurate as
of the date thereof, as of the date hereof and as of the Closing Date.
 
(e)           Reliance.  The Company and the Placement Agents will be entitled
to rely upon this Agreement and are each irrevocably authorized to produce this
Agreement or a copy hereof to (A) any regulatory authority having jurisdiction
over the Company and its Affiliates and (B) any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby, in each case, to the extent required by any court or
governmental authority to which the Company or the Placement Agents is subject,
provided that the Company provides the Purchaser with prior written notice of
such disclosure to the extent practicable and allowed by applicable law.
 
(f)           General Solicitation.  Such Purchaser became aware of the offering
of Shares, and the Shares were offered to such Purchaser, solely by direct
contact between such Purchaser and the Company or the Placement Agent, and not
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other form
of “general solicitation” or “general advertising” (as such terms are used in
Regulation D and interpreted by the Commission).
 
(g)           Direct Purchase.  Purchaser is purchasing the Shares directly from
the Company and not from the Placement Agents.  The Placement Agents did not
make any representations or warranties to Purchaser, express or implied,
regarding the Shares, the Company or the Company’s offering of the Shares.
 
(h)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.  Further Purchaser
understands that no representation is being made as to the future trading value
or trading volume of the Shares.
 
(i)           Access to Information.  Such Purchaser acknowledges that it has
had the opportunity to review the Disclosure Materials and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares and any such questions have been answered to such Purchaser’s
reasonable satisfaction; (ii) access to information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment; and (iv) the opportunity to ask questions of
management and any such questions have been answered to such Purchaser’s
reasonable satisfaction.  Neither such
 

 
17

--------------------------------------------------------------------------------

 

inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.  Purchaser acknowledges that neither the Company nor the Placement
Agents has made any representation, express or implied, with respect to the
accuracy, completeness or adequacy of any available information except that the
(i) Company has made the express representations and warranties contained in
Section 3.1 and (ii) the Company is responsible for its disclosures in the SEC
Reports.
 
(j)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.
 
(k)           Independent Investment Decision.  Such Purchaser has independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents.  Such Purchaser confirms that it has not relied on the
advice of the Company or the Placement Agents (or any of their respective
agents, counsel or Affiliates) or any other Purchaser or Purchaser’s business
and/or legal counsel in making such decision; provided, however, that each
Purchaser has relied on the representations and warranties of the Company set
forth in Section 3.1 and the disclosures in the Company’s SEC Reports.  Such
Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company (including, without limitation, by the
Placement Agents) to the Purchaser in connection with the purchase of the Shares
constitutes legal, tax or investment advice.  Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.  Such
Purchaser understands that the Placement Agents have acted solely as the agent
of the Company in this placement of the Shares and such Purchaser has not relied
on the business or legal advice of the Placement Agents or any of their agents,
counsel or Affiliates in making its investment decision hereunder, and confirms
that none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.
 
(l)           Reliance on Exemptions.  Such Purchaser understands that the
Shares being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Shares.
 
(m)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.
 
(n)           Residency.  Such Purchaser’s residence (if an individual) or
office in which its investment decision with respect to the Shares was made (if
an entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
 
(o)           Trading.  Purchaser acknowledges that there is only a limited
trading market for the Common Stock, and there is no guarantee that a more
active trading market for the Common Stock will develop.
 
(p)           OFAC and Anti-Money Laundering.  The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other United States governmental entity (“U.S.
Sanctions Laws”); (ii) the Purchaser is not owned by, controlled by, under
common control with, or acting on behalf of any person that is the target of
U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank” and is
not acting on behalf of a “foreign shell bank” under applicable anti-money
laundering laws and regulations; (iv) the Purchaser’s entry into this Agreement
or consummation of the transactions contemplated hereby will not contravene U.S.
Sanctions Laws or applicable anti-money laundering laws or regulations; (v) the
Purchaser will promptly provide to
 

 
18

--------------------------------------------------------------------------------

 

the Company or any regulatory or law enforcement authority such information or
documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Purchaser for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.
 
(q)           No Discussions.  Purchaser has not discussed the offering of the
Shares with any other party or potential investors (other than the Company, the
Placement Agents, any other Purchaser, and Purchaser’s authorized
representatives, advisors and counsel), except as expressly permitted under the
terms of this Agreement.
 
(r)           Knowledge as to Conditions.  Purchaser does not know of any reason
why any regulatory approvals with respect to such Purchaser and, to the extent
necessary, any other approvals, authorizations, filings, registrations, and
notices with respect to such Purchaser required or otherwise a condition to the
consummation by it of the transactions contemplated by this Agreement will not
be obtained.
 
(s)           No Regulatory Consents or
Approvals.                                                                           Assuming
the accuracy of the representations and warranties of the Company and the other
parties to the Transaction Documents, no consent, approval, order or
authorization of, or registration, declaration or filing with, any bank
regulatory authority or other third party, or expiration or termination of any
statutory waiting period, is required on the part of the Purchaser in connection
with (i) the execution, delivery or performance by Purchaser of this Agreement
and the Transaction Documents contemplated hereby or (ii) the consummation by
Purchaser of the transactions contemplated hereby.
 
(t)           Bank Holding Company Status. Assuming the accuracy of the
representations and warranties of the Company in Section 3.1(g) and Section
3.1(h), the Purchaser, either acting alone or together with any other Person
will not, directly or indirectly, own, control or have the power to vote,
immediately after giving effect to its purchase of Shares, in excess of 9.9% of
the outstanding shares of the Company’s voting stock of any class or series.
Without limiting the foregoing, assuming the accuracy of the representations and
warranties of the Company contained herein, the Purchaser represents and
warrants that it does not and will not as a result of its purchase or holding of
the purchased Shares or any other securities of the Company have “control” of
the Company or the Bank, and has no present intention of acquiring “control” of
the Company or the Bank, for purposes of the BHC Act or the CIBC Act.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1.           Transfer Restrictions.
 
(a)           Compliance with Laws.  Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws.  In connection with any transfer of the Shares other than (i)
pursuant to an effective registration statement, (ii) to the Company or (iii)
pursuant to Rule 144 (provided that the transferor provides the Company with
reasonable assurances (in the form of a seller representation letter and, if
applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.  As a condition of transfer (other than pursuant to
clauses (i), (ii) or (iii) of the preceding sentence), any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement with respect to such transferred
Shares.
 

 
19

--------------------------------------------------------------------------------

 

(b)           Legends.  Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and, with respect to Shares held in book-entry
form, the Transfer Agent will record such a legend on the share register), until
such time as they are not required under Section 4.1(c) or applicable law:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL, WHICH OPINION MUST BE REASONABLY SATISFACTORY TO
THE COMPANY AND ITS TRANSFER AGENT, OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT (PROVIDED THAT THE TRANSFEROR PROVIDES THE COMPANY WITH
REASONABLE ASSURANCES (IN THE FORM OF A SELLER REPRESENTATION LETTER AND, IF
APPLICABLE, A BROKER REPRESENTATION LETTER THAT THE SECURITIES MAY BE SOLD
PURSUANT TO SUCH RULE).  NO REPRESENTATION IS MADE BY THE ISSUER AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR
RESALES OF THESE SECURITIES.
 
(c)           Removal of Legends.  The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if (i) such Shares are
registered for resale under the Securities Act, (ii) such Shares are sold or
transferred pursuant to Rule 144, or (iii) such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions.  Following the earlier of the date (i) a registration statement
registering the Shares for resale under the Securities Act is declared effective
by the Commission or (ii) Rule 144 becomes available for the resale of Shares,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to the Shares and without volume or manner-of-sale restrictions,
the Company shall instruct the Transfer Agent to remove the legend from the
Shares and shall cause its counsel to issue any legend removal opinion required
by the Transfer Agent.  Any fees (with respect to the Transfer Agent, Company
counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company.  If a legend is no longer
required pursuant to the foregoing, the Company will no later than three (3)
Trading Days following the Company’s or the Transfer Agent’s receipt of a
legended certificate or instrument representing such Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading Day, the “Legend Removal Date”)
deliver or cause to be delivered to such Purchaser a certificate or instrument
(as the case may be) representing such Shares that is free from all restrictive
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c).  Certificates for Shares free from all restrictive
legends may be transmitted by the Transfer Agent to the Purchasers by crediting
the account of the Purchaser’s prime broker with DTC as directed by such
Purchaser.
 
(d)           Acknowledgement.  Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Shares or any interest therein without complying with
the requirements of the Securities Act.
 

 
20

--------------------------------------------------------------------------------

 

(e)           Buy-In.  If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates by the Legend Removal Date,
then, in addition to all other remedies available to such Purchaser, if on or
after the Trading Day immediately following such three (3) Trading Day period,
such Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock (or a broker or trading counterparty through which the Purchaser
has agreed to sell shares makes such purchase) to deliver in satisfaction of a
sale by the holder of Shares that such Purchaser anticipated receiving from the
Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request, honor its
obligation to deliver  to such Purchaser a certificate or certificates
representing such Shares and pay cash to the Purchaser in an amount equal to the
excess (if any) of the such Purchaser’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased over
the product of (a) such number of Shares, times (b) the closing bid price of
such security on the Legend Removal Date.
 
4.2.           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Shares will result in dilution of the outstanding shares of
Common Stock.  The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.
 
4.3.           Furnishing of Information.  In order to enable the Purchasers to
sell the Shares under Rule 144, for a period of one (1) year from the Closing,
the Company shall maintain the registration of the Common Stock under Section
12(b) or 12(g) of the Exchange Act and timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  During such one (1) year period, if the Company is not required
to file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in Rule
144(c)(2), if the provision of such information will allow resales of the Shares
pursuant to Rule 144.
 
4.4.           Form D and Blue Sky.  The Company agrees to timely file a Form D
with respect to the Shares as required under Regulation D.  The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Shares for sale to the Purchasers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification).  The Company shall
make all filings and reports relating to the offer and sale of the Shares
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.
 
4.5.           No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers.
 
4.6.           Securities Laws Disclosure; Publicity.  The Company shall, by
9:00 a.m., New York City time, on the first (1st) Business Day immediately
following the date of this Agreement, issue one or more press releases
(collectively, the “Press Release”) reasonably acceptable to the Purchasers
disclosing all material terms of the transactions contemplated hereby and any
other material, nonpublic information that the Company may have provided any
Purchaser at any time prior to the filing of the Press Release.  From and after
the issuance of the Press Release, no Purchaser shall be in possession of any
material, non-public information received from the Company, any Subsidiary or
any of their respective officers, directors or employees or the Placement
Agent.  On or before 9:00 a.m., New York City time, on the fourth Business Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents).  If, following public disclosure of the
transactions contemplated hereby, this Agreement terminates prior to Closing,
the Company shall issue a press release disclosing such termination by 9:00
a.m., New York City time, on the first Business Day following the date of such
termination.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser, or include the
 

 
21

--------------------------------------------------------------------------------

 

name of any Purchaser or any Affiliate or investment adviser of any Purchaser in
any press release or filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with the disclosure and
filing of final Transaction Documents with the Commission and (ii) to the extent
such disclosure is required by law, at the request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (ii).  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company, such
Purchaser will maintain the confidentiality of the existence and terms of the
transaction contemplated herein.
 
4.7.           Non-Public Information.  Except with the express written consent
of such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
 
4.8.           Indemnification.
 
(a)           Indemnification of Purchasers.  The Company will indemnify and
hold each Purchaser and its directors, officers, stockholders, members,
partners, employees, agents and investment advisors (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, stockholders, agents, members,
partners,  employees or investment advisors (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any such Purchaser Party
may suffer or incur as a result of (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (ii) any action instituted against a
Purchaser Party in any capacity, or any of them or their respective affiliates,
by any stockholder of the Company or other third party who is not an affiliate
of such Purchaser Party, with respect to any of the transactions contemplated by
this Agreement.  The Company will not be liable to any Purchaser Party under
this Agreement to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents.
 
(b)           Limitation on Amount of Company’s Indemnification Liability.
 
(i)           Deductible.  Except as provided otherwise in 4.8(b)(iii), the
Company will not be liable for Losses that otherwise are indemnifiable under
Section 4.8(a), (x) with respect to any claim (or series of claims arising from
the same or similar underlying facts, events or circumstances) if the amount of
Losses with respect to such claim are less than $25,000 (a “De Minimis Claim”)
and (y) unless and until the total of all Losses (including De Minimis Claims)
under Section 4.8(a) incurred by all Purchaser Parties exceeds $50,000 (the
“Threshold Amount”), in which event the Company shall be responsible for the
total amount of such Losses incurred in excess of the Threshold Amount.
 
(ii)           Maximum.  Except as provided otherwise in Section 4.8(b)(iii),
the maximum aggregate liability of the Company for all Losses under Section
4.8(a) is the aggregate Subscription Amounts by all Purchasers, provided
however, that the maximum aggregate liability of the Company for all Losses
under Section 4.8(a) as to any individual Purchaser is the Subscription Amount
of such individual Purchaser.
 
(iii)           Exceptions.  The provisions of Section 4.8(b)(i) and (ii) do not
apply to (A) claims due to the inaccuracy of any of the representations or
breach of any of the warranties of the Company in Sections 3.1(a), 3.1(b),
3.1(c), 3.1(e), 3.1(f), 3.1(g) or 3.1(i) or (B) indemnification claims involving
fraud or knowing and intentional misconduct on behalf of the Company.
 

 
22

--------------------------------------------------------------------------------

 

(c)           Indemnification of the Company.  Each Purchaser shall indemnify,
defend and hold harmless to the fullest extent permitted by law the Company and
its Affiliates and their respective directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act)
(each, a “Company Party”) against, and reimburse the Company for, all Losses
that any such Company Party may suffer or incur as a result of any breach of any
of the representations, warranties, covenants or agreements made by the
Purchaser in this Agreement or in the other Transaction Documents.
 
(d)           Limitation on Amount of Purchaser’s Indemnification Liability.
 
(i)           Deductible.  Except as provided otherwise in 4.8(d)(iii), the
Purchaser will not be liable for Losses that otherwise are indemnifiable under
Section 4.8(c), (x) with respect to any De Minimis Claims and (y) unless and
until the total of all Losses (including De Minimis Claims) under Section 4.8(c)
incurred by all Company Parties exceeds the Threshold Amount, in which event the
Purchaser shall be responsible for the total amount of such Losses incurred in
excess of the Threshold Amount.
 
(ii)           Maximum.  Except as provided otherwise in Section 4.8(d)(iii),
the maximum aggregate liability of the Purchaser for Losses under Section 4.8(c)
is the Subscription Amount of such Purchaser.
 
(iii)           Exceptions.  The provisions of Section 4.8(d)(i) and (ii) do not
apply to (A) claims due to the inaccuracy of any of the representations or
breach of any of the warranties of the Purchaser in Sections 3.2(a), 3.2(d),
3.2(j) or 3.2(s) or (B) indemnification claims involving fraud or knowing and
intentional misconduct on behalf of the Purchaser.
 
(e)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification under this Agreement (the “Indemnified Person”) shall promptly
give written notice to the party or parties liable for such indemnification (the
“Indemnifying Person”) of any demand, claim or circumstance which would or might
give rise to a claim or the commencement of any Proceeding in respect of which
indemnity may be sought hereunder, provided, however, that the failure of any
Indemnified Person so to notify the Indemnifying Person shall not relieve the
Indemnifying Person of its obligations hereunder except to the extent that the
Indemnifying Person is actually and materially and adversely prejudiced by such
failure to notify.  Promptly after receipt of a notice of a claim from an
Indemnified Person, the Indemnifying Person may assume the defense and control
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Person and at its own expense.  If the Indemnifying Person assumes
the defense of any claim, all Indemnified Persons shall thereafter deliver to
the Indemnifying Person copies of all notices and documents (including court
papers) received by the Indemnified Persons relating to the claim, and any
Indemnified Person shall cooperate in the defense or prosecution of such claim. 
Such cooperation shall include the retention and (upon the Indemnifying Person’s
request) the provision to the Indemnifying Person of records and information
that are reasonably relevant to such claim, making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.  In any such Proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless: (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Indemnifying Person shall have failed
promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Person in such Proceeding; or
(iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them.  The Indemnifying Person
shall not be liable for any settlement of any Proceeding effected without its
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  Without the prior written consent of the Indemnified Person, the
Indemnifying Person shall not effect any settlement of any pending or threatened
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.
 
(f)           Exclusive Remedies.  Each party hereto acknowledges and agrees
that following the Closing, the indemnification provisions hereunder shall be
the sole and exclusive monetary remedies of the parties hereto for (i) any
breach of any of the representations, warranties, covenants or agreements
contained in this
 

 
23

--------------------------------------------------------------------------------

 

Agreement, and (ii) any claim, suit, action, proceeding or any other matter of
whatsoever kind or nature arising out of, resulting from or related to this
Agreement, the other Transaction Documents or the transactions contemplated
herein or therein; provided, that nothing herein shall limit in any way any such
parties’ remedies in respect of fraud, criminal activity or willful misconduct
by the other party in connection with the transactions contemplated hereby.  No
party to this Agreement (or any of its Affiliates) shall, in any event, be
liable or otherwise responsible to any other party (or any of its Affiliates)
for any consequential or punitive damages of such other party (or any of its
Affiliates) arising out of or relating to this Agreement or the performance or
breach hereof. No investigation of the Company by the Purchaser, or of the
Purchaser by the Company, whether prior to or after the date of this Agreement,
shall limit any Indemnified Person’s exercise of any right hereunder or be
deemed to be a waiver of any such right.  The parties agree that any
indemnification payment made pursuant to this Agreement shall be treated as an
adjustment to the Purchase Price for tax purposes, unless otherwise required by
law.  Such payment shall not result in an adjustment to the value of the
original investment reported by the Company under GAAP.
 
4.9.           Quotation of Common Stock.  The Company will use its reasonable
best efforts to make the Shares eligible for quotation on the OTC Markets Group
Inc. OTCQB tier.
 
4.10.           Use of Proceeds.  The Company intends to use the net proceeds
from the sale of the Shares hereunder for general corporate purposes including
organic and acquisitive growth.
 
4.11.           Certain Transactions.  The Company will not merge or consolidate
into, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party, as
the case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
 
4.12.           No Change of Control.  The Company shall use reasonable best
efforts to obtain all necessary irrevocable waivers, adopt any required
amendments and make all appropriate determinations so that the issuance of the
Shares to the Purchasers will not trigger a “change of control” or other similar
provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including without limitation any employment, “change in
control,” severance or other agreements and any benefit plan, which results in
payments to the counterparty or the acceleration of vesting of benefits.
 
4.13.           No Additional Issuances.  Between the date of this Agreement and
the Closing Date, except for the issuance of shares of Common Stock issuable as
of the date hereof as set forth in Schedule 3.1(g) and the Shares being issued
pursuant to this Agreement, the Company shall not issue or agree to issue any
additional shares of Common Stock or other securities which provide the holder
thereof the right to convert such securities into, or acquire, shares of Common
Stock.
 
4.14.           Conduct of Business.  From the date hereof until the earlier of
the Closing Date or the termination of this Agreement in accordance with its
terms, except as contemplated by this Agreement, the Company will, and will
cause its Subsidiaries to, operate their business in the ordinary course
consistent with past practice, preserve intact the current business organization
of the Company, use commercially reasonable efforts to retain the services of
their employees, consultants and agents, preserve the current relationships of
the Company and its Subsidiaries with material customers and other Persons with
whom the Company and its Subsidiaries have and intend to maintain significant
relations, maintain all of its operating assets in their current condition
(normal wear and tear excepted) and will not take or omit to take any action
that would constitute a breach of Section 3.1(k).
 
4.15.           Avoidance of Control.  Notwithstanding anything to the contrary
in this Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause such Purchaser’s ownership of
any class of voting securities of the Company (together with the ownership by
such Purchaser’s Affiliates (as such term is used under the BHC Act) of voting
securities of the Company) to exceed 9.9%, in each case without the prior
written consent of such Purchaser, or to increase to an
 

 
24

--------------------------------------------------------------------------------

 

amount that would constitute “control” under the BHC Act, the CIBC Act or any
rules or regulations promulgated thereunder (or any successor provisions) or
otherwise cause such Purchaser to “control” the Company under and for purposes
of the BHC Act, the CIBC Act or any rules or regulations promulgated thereunder
(or any successor provisions).  Notwithstanding anything to the contrary in this
Agreement, no Purchaser (together with its Affiliates (as such term is used
under the BHC Act)) shall have the ability to exercise any voting rights of any
class of securities in excess of 9.9% of the total outstanding voting securities
of the Company. In the event either the Company or a Purchaser breaches its
obligations under this Section 4.15 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.
 
4.16.           Most Favored Nation.  During the period from the date of this
Agreement through the Closing Date, neither the Company nor its Subsidiaries
shall enter into any additional, or modify any existing, agreements with any
existing or future investors in the Company or any of its Subsidiaries that have
the effect of establishing rights or otherwise benefiting such investor in a
manner more favorable in any material respect to such investor than the rights
and benefits established in favor of the Purchasers by this Agreement, unless,
in any such case, the Purchasers have been provided with such rights and
benefits.
 
4.17.           Preferred Stock Offering.  The parties acknowledge that, as soon
as practicable following the consummation of the transactions contemplated by
this Agreement, the Company intends to commence a public offering of up to $10.0
million, with the ability to increase the offering by up to $2.0 million for an
aggregate of up to $12.0 million, of mandatorily convertible preferred stock to
facilitate the redemption, repurchase or exchange of its existing subordinated
debt; provided that (i) the conversion price with respect to such preferred
stock shall be no less than 125% of the Purchase Price (and shall not be subject
to adjustment other than standard adjustments with respect to corporate actions,
which shall not include adjustments for subsequent issuances below the
conversion price) and (ii) the annual dividend rate on the liquidation
preference of such preferred stock shall not exceed 5.5%.
 
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Purchasers to
Purchase Shares.  The obligation of each Purchaser to acquire Shares at the
Closing is subject to the fulfillment to such Purchaser’s satisfaction, on or
prior to the Closing Date, of each of the following conditions, any of which may
be waived by such Purchaser (as to itself only):
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.
 
(e)           No Suspensions of Trading in Common Stock; Listing.  The Common
Stock (i) shall be designated for quotation or listed on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market
 

 
25

--------------------------------------------------------------------------------

 

nor shall suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) to the Company’s Knowledge, by failing to
meet minimum listing, maintenance or eligibility requirements of the Principal
Trading Market.  The Company shall have obtained approval, if necessary, of the
Principal Trading Market to list the Shares.
 
(f)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
 
(g)           Minimum Gross Proceeds.  The Company shall receive at the Closing
aggregate gross proceeds from the sale of Shares of at least $12.7 million, at a
price per share equal to the Purchase Price, and shall simultaneously issue and
deliver at the Closing to the Purchasers hereunder an aggregate number of Shares
equal to such gross proceeds divided by the Purchase Price.
 
(h)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
(i)           Absence of Bank Regulatory Issues.  The purchase of Shares by such
Purchaser shall not (i) cause such Purchaser or any of its affiliates to violate
any banking regulation, (ii) require such Purchaser or any of its affiliates to
file a prior notice under the CIBC Act, or otherwise seek prior approval of any
banking regulator, (iii) require such Purchaser or any of its affiliates to
become a bank holding company or otherwise serve as a source of strength for the
Company or any Subsidiary or (iv) cause such Purchaser, together with any other
person whose Company securities would be aggregated with such Purchaser’s
Company securities for purposes of any banking regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Purchaser and such other Persons) would represent more than
9.9% of any class of voting securities of the Company outstanding at such time.
 
(j)           No Burdensome Condition.  Since the date hereof, there shall not
be any action taken, or any law, rule or regulation enacted, entered, enforced
or deemed applicable to the Company or its Subsidiaries, such Purchaser (or its
Affiliates) or the transactions contemplated by this Agreement, by any bank
regulatory authority which imposes any restriction or condition on the Company
or its Subsidiaries or such Purchaser or any of its Affiliates (other than such
restrictions as are described in any passivity or anti-association commitments,
as may be amended from time to time, entered into by such Purchaser) which such
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome on the Company’s business following the Closing or on
such Purchaser (or any of its Affiliates) or would reduce the economic benefits
of the transactions contemplated by this Agreement to such Purchaser to such a
degree that such Purchaser would not have entered into this Agreement had such
condition or restriction been known to it on the date hereof (any such condition
or restriction, a “Burdensome Condition”), and, for the avoidance of doubt, any
requirements to disclose the identities of limited partners, shareholders or
non-managing members of such Purchaser or its Affiliates or its investment
advisers shall be deemed a Burdensome Condition unless otherwise determined by
such Purchaser in its sole discretion.
 
(k)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred since the date of this Agreement.
 
5.2.           Conditions Precedent to the Obligations of the Company to sell
Shares.  The Company’s obligation to sell and issue the Shares to each Purchaser
at the Closing is subject to the fulfillment to the satisfaction of the Company
on or prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
 
(a)           Representations and Warranties.  The representations and
warranties made by such Purchaser in Section 3.2 hereof shall be true and
correct as of the date when made and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.
 

 
26

--------------------------------------------------------------------------------

 

(b)           Performance.  Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction, nor
shall there have been any regulatory communication, that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d)           Purchasers Deliverables.  Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(e)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.16 herein.
 
ARTICLE VI
MISCELLANEOUS
 
6.1.           Fees and Expenses.  Except as set forth elsewhere in the
Transaction Documents, the parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby.  The Company shall pay all amounts owed to the
Placement Agents relating to or arising out of the transactions contemplated
hereby.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchasers.
 
6.2.           Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.3.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail (provided the sender receives a machine-generated confirmation of
successful facsimile transmission or e-mail notification or confirmation of
receipt of an e-mail transmission) at the facsimile number or e-mail address
specified in this Section prior to 5:00 p.m., New York time, on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., New
York time, on any Trading Day, (c) if sent by United States nationally
recognized overnight courier service with next day delivery specified (receipt
requested) the Trading Day following delivery to such courier service, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:
 

 
If to the Company:
F & M Bank Corp.
205 South Main Street
Timberville, Virginia 22853
Attention:  Mr. Dean W. Withers,
    President and Chief Executive Officer
Telephone:  (540) 896-8941
Facsimile:  (540) 896-1796
Email:  dwithers@fmbankva.com




 
With a copy to:
Williams Mullen
200 S. 10th Street
Richmond, Virginia 23219
Attention:  Charles W. Kemp, Esq.
Telephone:  (804) 420-6929
Facsimile:  (804) 420-6507
Email:  ckemp@williamsmullen.com

 
 
27

--------------------------------------------------------------------------------

 

       
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.           Amendments; Waivers; No Additional Consideration.  No amendment
or waiver of any provision of this Agreement will be effective with respect to
any party unless made in writing and signed by a duly authorized representative
of such party.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Shares.
 
6.5.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Shares in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Shares, by
the terms and conditions of this Agreement that apply to the “Purchasers.”
 
6.7.           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than Indemnified Persons.
 
6.8.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Virginia, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) may be commenced on a non-exclusive
basis in the Virginia Courts. Each party hereto hereby irrevocably submits to
the non-exclusive jurisdiction of the Virginia Courts for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any such Virginia Court, or that such Proceeding
has been commenced in an improper or inconvenient forum. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO
 

 
28

--------------------------------------------------------------------------------

 

HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9.           Survival.  The representations and warranties set forth in this
Agreement shall survive the Closing and the delivery of the Shares but only for
a period of twelve (12) months following the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect.  Except as otherwise provided herein, all agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares for
the duration of any statutes of limitations applicable thereto or until, by
their respective terms, they are no longer operative.
 
6.10.           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12.           Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares. If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.
 
6.13.           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
6.14.           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 

 
29

--------------------------------------------------------------------------------

 

6.15.           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Shares pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and none of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents.  Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any Proceeding for such purpose.  It is
expressly understood and agreed that each provision contained in this Agreement
is between the Company and a Purchaser, solely, and not between the Company and
the Purchasers collectively and not between and among the Purchasers.
 
6.16.           Termination.  This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.  Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.
 
6.17.           Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.18.           Adjustments in Common Stock Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, each reference in any Transaction Document to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.
 


 
[Signature pages follow]
 

 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
F & M BANK CORP.
                 
By:
Dean W. Withers
     
Dean W. Withers
   
President and Chief Executive Officer





[Remainder of page intentionally left blank]
[Signature pages for Purchasers follow]








































Company Signature Page





 
 

--------------------------------------------------------------------------------

 




     
NAME OF PURCHASER:
                                   
By:
       
Name:
       
Title:
                     
Aggregate Purchase Price
       
(Subscription Amount): $______________
                     
Number of Shares
       
to be Acquired: __________________
                     
Tax ID No.: __________________________
                     
Address for Notice:
                                                     
Telephone:
         
Facsimile:
         
Email:
                       
Attention:
                 
Delivery Instructions:
           
(if different than above)
                                                                               
 





























Purchaser Signature Page



 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
A-1
−
Accredited Investor Questionnaire
A-2
−
Stock Certificate Questionnaire
B
−
Form of Opinion of Company Counsel
C
−
Form of Secretary’s Certificate
D
−
Form of Officer’s Certificate







 


 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 


To:           F & M Bank Corp.
 
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, par value $5.00 per share (the “Shares”), of F & M Bank Corp., a Virginia
corporation (the “Company”).  The Shares are being offered and sold by the
Company without registration under the Securities Act of 1933, as amended (the
“Securities Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(a)(2) of the Securities Act and on Regulation
D promulgated thereunder and in reliance on similar exemptions under applicable
state laws.  The Company must determine that a potential investor meets certain
suitability requirements before offering or selling Shares to such
investor.  The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements.  The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemptions from registration is based in part
on the information herein supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly
confidential.  However, by signing this Questionnaire, you will be authorizing
the Company to provide a completed copy of this Questionnaire to such parties as
the Company deems appropriate in order to ensure that the offer and sale of the
Shares will not result in a violation of the Securities Act or the securities
laws of any state and that you otherwise satisfy the suitability standards
applicable to purchasers of the Shares.  All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire.  Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.
 
PART A.                      BACKGROUND INFORMATION
 

 
Name of Beneficial Owner of the Shares:
             
Business Address:
 
(Number and Street)
 
(City)
   
(State)
(Zip Code)
           
Telephone Number:
(        )
           
If a corporation, partnership, limited liability company, trust or other entity:
   
Type of entity:
 
 



 
Were you formed for the purpose of investing in the securities being offered?




 
Yes
 
No
     

 
A-1-1
 

--------------------------------------------------------------------------------

 
 
If an individual:
           
Residence Address:
 
(Number and Street)
 
(City)
   
(State)
(Zip Code)
           
Telephone Number:
(        )
           
Age:
 
  Citizenship:
 
  Where registered to vote:
 



If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:


If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:


 
Are you a director or executive officer of the Company?




 
Yes
 
No
   



Social Security or Taxpayer Identification No.
 





PART B.                      ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status.  Please initial each category applicable to you
as a Purchaser of Shares.
 

 
1.
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
 
2.
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
 
3.
An insurance company as defined in Section 2(13) of the Securities Act;
 
4.
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
 
5.
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
 
6.
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
 
7.
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;
 
8.
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 
A-1-2
 

--------------------------------------------------------------------------------

 
 

 
9.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;
 
10.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person who has such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of investing in
the Company;
 
11.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (see Note 11
below);
 
12.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;
 
13.
An executive officer or director of the Company; and
 
14.
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.





Note 11.
For purposes of calculating net worth under paragraph (11):
(A)
The person’s primary residence shall not be included as an asset;
(B)
Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
(C)
Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.





A.           FOR EXECUTION BY AN INDIVIDUAL:
 
Date:
By:
   
Print Name:



B.           FOR EXECUTION BY AN ENTITY:
 

 
Entity Name:
 
Date:
By:
     
Print Name:
Title






A-1-3
 
 

--------------------------------------------------------------------------------

 

C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 



 
Entity Name:
 
Date:
By:
     
Print Name:
Title








 
Entity Name:
 
Date:
By:
     
Print Name:
Title







 

A-1-4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
Stock Certificate Questionnaire
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
 
1.
The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
 
2.
The relationship between the Purchaser of the Shares and the Registered Holder
listed in response to Item 1 above:
 
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                         
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 



 

A-2-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Form of Opinion of Company Counsel
 
[Company Counsel to add Preamble and Carveouts]
 
1.
The Company validly exists as a corporation in good standing under the laws of
the Commonwealth of Virginia.

 
2.
The Company has the corporate power and authority to execute and deliver and to
perform its obligations under the Transaction Documents, including, without
limitation, to issue the Shares.

 
3.
The Company is a registered bank holding company under the Bank Holding Company
Act of 1956, as amended.

 
4.
The Bank is a member in good standing of the Federal Reserve System.

 
5.
The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 
6.
Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

 
7.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations under such agreements,
including its issuance and sale of the Shares, do not and will not: (a) require
any consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any federal or state
governmental authority, except the Required Approvals, (b) violate any federal
or state statute, rule or regulation, or any rule or regulation of the OTC
Markets Group Inc. OTCQB tier, or any court order, judgment or decree, if any,
listed in Exhibit A hereto, which exhibit lists all court orders, judgments and
decrees that the Company has certified to us are applicable to it, (c) result in
any violation of the Articles of Incorporation or Bylaws of the Company or (d)
result in a breach of, or constitute a default under, the terms of any agreement
or instrument listed on Exhibit B attached hereto.

 
8.
Assuming the accuracy of the representations, warranties and compliance with the
covenants and agreements of the Purchasers and the Company contained in the
Securities Purchase Agreement, it is not necessary, in connection with the
offer, sale and delivery of the Shares to the Purchasers to register the Shares
under the Securities Act.

 
9.
The Shares being delivered to the Purchasers pursuant to the Securities Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Securities Purchase Agreement, will be duly and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Articles of Incorporation or
Bylaws.

 

B-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form of Secretary’s Certificate
 
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of F & M Bank Corp., a Virginia corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of ____________________, 2014, by and among the Company and
the investors party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below.  Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.
 
1.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on _____________________, 2014, which represent all of the resolutions
approving the transactions contemplated by the Securities Purchase Agreement and
the issuance of the Shares.  Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 
2.
Attached hereto as Exhibit B is a true, correct and complete copy of the
Articles of Incorporation, as amended, of the Company as in effect on the date
hereof, and no action has been taken to further amend, modify or repeal such
Articles of Incorporation.

 
3.
Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws,
as amended, of the Company as in effect on the date hereof, and no action has
been taken to further amend, modify or repeal such Bylaws.

 
4.
Each person listed below has been duly elected or appointed to the positions
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

 
Name
Position
Signature
   
Dean W. Withers
President and
Chief Executive Officer
     
Neil W. Hayslett
Executive Vice President and
Chief Administrative Officer
   






C-1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this _______
day of _________________, 2014.
 

     
Larry A. Caplinger
Secretary





I, Neil W. Hayslett, Executive Vice President and Chief Administrative Officer,
hereby certify that Larry A. Caplinger is the duly elected, qualified and acting
Secretary of the Company and that the signature set forth above is his true
signature.
 

     
Neil W. Hayslett
Executive Vice President
  and Chief Administrative Officer



 


 

C-2


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
Form of Officer’s Certificate
 
The undersigned, the President and Chief Executive Officer of F & M Bank Corp.,
a Virginia corporation (the “Company”), pursuant to Section 5.1(g) of the
Securities Purchase Agreement, dated as of ____________________, 2014, by and
among the Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):
 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing.

 
3.
The only agreements of the Company and its Subsidiaries, the violation or breach
of which would result in a Material Adverse Effect, are those agreements listed
on Schedule 1 hereto.

 
IN WITNESS WHEREOF, the undersigned has executed this certificate this _______
day of __________________, 2014.
 

     
Dean W. Withers
President and Chief Executive Officer




















































D-1


 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(g)


Capitalization




Common Stock
     
Total authorized:
6,000,000
Issued and outstanding:
2,513,239
Subject to warrants, options, convertible securities, etc.:
None
   
Preferred Stock
     
Total authorized:
2,000,000
Issued and outstanding:
None






 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(w)


Placement Agent Fees




In connection with the transactions contemplated by the Securities Purchase
Agreement, the Company will pay $615,475 in fees to the Placement Agents.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------